Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 8, 2015

                                            No. 04-15-00557-CV

                                          IN RE Stephanie RIOS

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On September 4, 2015, relator Stephanie Rios filed a petition for writ of mandamus and
an emergency motion to abate further proceedings in the trial court pending a ruling on the
mandamus petition. The court has considered the motion and petition for writ of mandamus and
is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ
of mandamus and the emergency motion to abate further proceedings in the trial court are
DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on September 8, 2015.


                                                             _________________________________
                                                             Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2015.



                                                             ___________________________________
                                                             Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. PR-14-016, styled In the Estate of Artemio Rios, Deceased, pending in the
County Court at Law, Starr County, Texas, the Honorable Romero Molina presiding.